Citation Nr: 1725987	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  08-19 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a skin disability, to include soft tissue sarcoma as secondary to exposure to herbicide agents.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a right wrist shell fragment wound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran's active duty service from September 1958 to November 1973 was under honorable conditions and not a bar to benefits from the Department of Veterans Affairs (VA).  The Veteran's subsequent active duty service from November 1973 to July 1979 was under other than honorable conditions and is a bar to VA benefits.  

This case comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision by the VA Regional Office (RO) in Houston, Texas and a November 2005 rating decision by the RO in Cleveland, Ohio.  Jurisdiction over the appeal currently resides with the RO in Houston, Texas.  

In December 2010 and April 2012, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The November 2004 rating decision granted entitlement to service connection for a left wrist disability and assigned a noncompensable rating, effective October 20, 2004.  The November 2005 rating decision then granted an earlier effective date of October 20, 2003 for the grant of service connection.  The Veteran appealed the initially assigned rating, and an October 2011 rating decision granted an increased rating of 10 percent, effective October 20, 2003.   However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for right wrist shell fragment wound is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A bilateral knee disability is not etiologically related to service and arthritis did not manifest within a year of service discharge.

2.  A skin disability it not etiologically related to service, to include exposure to herbicide agents therein, and soft tissue sarcoma has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection a bilateral knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

2. The criteria for service connection for a skin disability, to include soft tissue sarcoma, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R.  §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims. 

The record reflects that all available pertinent treatment records have been obtained, to include service treatment records and post-service VA and private treatment records.  The Veteran's service personnel records have also been obtained, but the Social Security Administration (SSA) replied that there were no records available in relation to the Veteran's application for benefits from that agency.  The Veteran was also provided with the necessary VA examinations. 

 Accordingly, the Board will address the merits of the claims.

II. Service Connection Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 C.F.R. § 3.307 (a) (6) (iii). Furthermore, the diseases listed at 38 C.F.R. § 3.309 (e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service. The presumptive diseases include soft tissue sarcoma. 38 C.F.R. § 3.309 (e).  In this case, the Veteran had the requisite service and is presumed to have been exposed to herbicides therein.  However, as discussed below, he does not have a presumptive disability. 

The U.S. Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A previously noted in the December 201 Board remand, the Veteran is a combat veteran as determined by the RO and the grant of service connection for a
shrapnel wound.  Therefore, the combat provisions of 38 USCA § 1154 are applicable.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III. Bilateral Knees

The Veteran contends that he has a bilateral knee disability due to a blast from an explosion that threw him in a bunker.  

Service treatment records are silent for any treatment of either knee in service, and the clinical examination at discharge was within normal limits.  The Board finds that the identified incident reported by the Veteran is consistent with his combat duties.  See 38 U.S.C.A. § 1154 (a), (b); 38 C.F.R. § 3.304 (d).  Thus, the Board finds that the Veteran has provided credible lay evidence of a combat-related incident in service.  

Current treatment notes and the April 2011 VA examination show a diagnosis of arthritis in the bilateral knees.  The treatment notes also reflect the Veteran reporting having pain in at least the left knee since service.  

The Veteran was afforded a VA examination in April 2011 and a VA opinion was received in October 2016.  The VA examiner in April 2011 opined that Veteran's bilateral knee disability is less likely as not related to service on the basis that there was no chronological evidence of a knee disability being treated over the years and that medical literature indicates that genetic predisposition and aging are etiological factors in the development of degenerative joint disease.  

The October 2016 VA examiner noted that the Veteran was credible in his account of the alleged knee injury, but found that the weight of the medical evidence supports the conclusion that the Veteran's current bilateral knee disabilities are less likely as not caused by his active duty or to have continued since service.  The examiner stated that there is no evidence that the in-service incident was significant enough to leave any residuals.  The examiner noted that the Veteran was evaluated several times over his active duty years and that his separation examination, he only described joint pain in the right wrist.  The examiner reported that there is no doubt that the Veteran has bilateral knee osteoarthritis or degenerative joint disease which is a common condition in any aging individual.  Further, the examiner observed that the x-rays in 2011 showed only mild degenerative changes, which was in accordance with normal aging in any individual.  The examiner stated that if the Veteran had had an active chronic knee disability since the 1970s, then the x-ray findings would have been more significant and beyond the natural progression. 
Therefore, the examiner concluded that the weight of the medical evidence and medical literature less likely as not support the contended causal relationship between the service incident and the current knee disability.

Based on the evidence of record, the Board finds that service connection for a bilateral knee disability is not warranted.  While the Veteran currently has a knee disability, the most probative evidence of record indicates that it is not related to service or that it manifested within a year of service discharge. 
	
When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, as to the issue of whether the Veteran's knee disability is related to service, the Board finds that the VA examination reports are the most probative evidence of record as they were definitive, based upon a complete review of the Veteran's entire claims file, in consideration of the Veteran's reported history, contemporaneous physical evaluation of the Veteran, and the Board's remand instructions.  Furthermore, the examiners provided a complete and thorough rationale in support of their opinions and cited to medical principles. 

The Veteran has been accorded ample opportunity to present competent evidence in support of the claim.  He has failed to do so.  See 38 U.S.C.A. § 5107 (a).

The Board has considered the Veteran's statements that he injured his knees in service and that they have been symptomatic since that time.  The Veteran, as a lay person, has not been shown to be capable of providing an opinion, especially as to the complex medical opinion such as the etiology of any current knee disability (arthritis), which is quite different from statements regarding the presence of scars or varicose veins which are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the VA examiners' opinions to be the most probative evidence of record as to the relationship between the Veteran's current knee disability and service, and this opinion ultimately outweighs the Veteran's contentions as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In summary, the most probative evidence has not linked the Veteran's knee disability to service.  Therefore, the claim for service connection for a knee disability fails.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

IV. Skin Disability

The Veteran contends that he developed a soft tissue sarcoma as a result of his military service, specifically his exposure to herbicides while serving in Vietnam. 

Service treatment records are silent for soft tissue sarcoma or any skin disability.  However, as noted above, the Veteran's exposure to herbicides during service is recognized. 

Correctional facility treatment notes show that the Veteran had basal cell carcinoma of the left cheek which was removed in June 2006, leaving a scar.  The Veteran also submitted a treatment note dated in May 2006 showing papules on the back and arms and left malar, but while the left malar lesion was found to be cancerous, no other parts of the body were identified as cancer sites.  Further, there is no indication that the cancer that the Veteran developed was soft tissue sarcoma.  

The April 2011 VA skin examiner diagnosed seborrheic keratoses and possible basal cell carcinoma.  The examiner opined that the seborrheic keratoses are likely not caused by herbicide exposure as they are common in the general population and that basal cell carcinoma is most likely the result of sun exposure over the course of the Veteran's life than of herbicide exposure.  

In October 2016, an examiner noted treatment of basal cell carcinoma in June 2006, but no record of soft tissue sarcoma of the left cheek.  The examiner also found that the basal cell carcinoma is caused by ultraviolet radiation from long term prolonged exposure to sunlight, tanning lamps, and tanning beds.  

In this case, as to the issue of whether the Veteran's various skin disabilities are related to service or whether he has soft tissue sarcoma, the Board finds that the VA examination reports are the most probative evidence of record as they were definitive, based upon a complete review of the Veteran's entire claims file, in consideration of the Veteran's reported history, contemporaneous physical evaluation of the Veteran, and the Board's remand instructions.  Furthermore, the examiners provided a complete and thorough rationale in support of their findings and cited to medical principles. 

The Veteran has been accorded ample opportunity to present competent evidence in support of the claim.  He has failed to do so.  See 38 U.S.C.A. § 5107 (a).

The Board has considered the Veteran's statements that his skin disabilities are related to service, including exposure to herbicide agents/he has soft tissue sarcoma.  The Veteran, as a lay person, has not been shown to be capable of providing a diagnosis or opinion, especially as to the complex medical opinion such as the diagnosis and etiology of a specific skin disability.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the VA examiners' opinions to be the most probative evidence of record as to the relationship between the Veteran's current skin disabilities and service, and this opinion ultimately outweighs the Veteran's contentions as to etiology.  See supra Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In summary, the most probative evidence has not shown that the Veteran has soft tissue sarcoma and/or linked the Veteran's skin disabilities to service, to include exposure to herbicides agents therein.  Therefore, the claim for service connection for skin disability fails.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a skin disability, to include soft tissue sarcoma, is denied. 


REMAND

The Veteran, through his representative, asserted in June 2017 that his service-connected right wrist disability had increased in severity since his last VA examination in April 2011.  Therefore, a new examination is warranted to determine the current severity of the Veteran's right wrist disability, including the associated scar.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded the appropriate examination to determine the degree of severity of his right wrist disability, including the associated scar.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.  

3.  Readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


